IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHAEL HOUSTON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5253

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 19, 2017.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Andy Thomas, Public Defender, Kathleen Stover, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS, and WINSOR, JJ., CONCUR.